Title: To Thomas Jefferson from Anthony Butler, 29 July 1801
From: Butler, Anthony
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia July 29th 1801
               
               Believing from various Information, that a Change in the office of the Collector of this Port is a Measure decided on by you; upon that Conviction alone, I beg leave to lay before you my application for that office and to solicit your favorable Decision thereon.
               I must confess that it is with Hesitation & great Deference I approach you on this Business—knowing & feeling as I do, the painful Task which devolves on you, in the decision of such a multiplicity of applications of a similar nature—, Believe me Sir ’nought but the Preservation of a numerous Family, victims of British & french Depredation & political Animosity, could have induced me to add to the number of those thus trespassing on you. There was a time when the united States had not an office, for which, from a motive of Interest or Support, I would have applied, but I had not then been hurled from the most brilliant mercantile Consequence to my present unfortunate Position.
               Not having the Honor to be personally known to you The friends who will interest themselves for me will I doubt not give you such Testimonies of my political & moral Life as may be perfectly satisfactory to you & I hope I do not flatter myself, that in case I should be so fortunate as to succeed, by saying, that the appointment would meet the approbation, of all those merchants who are known to be the Friends of the present administration & (conceding Mr. Lattimers Removal is unavoidable) of a majority of the other Party.
               In every Event, Permit me to offer up my wishes for the Success of all your measures & for your personal Health and Felicity.
               I have the Honor to be Sir your most respectful Serv
               
                  
                     Anthony Butler
                  
               
            